DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 01/13/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-3, 5-30, and 32-45 are pending in the application.
Claims 4 and 31 are canceled in the reply filed on 01/13/2022.
Claims 1-3, 5-13, 15, 17-22, 26-30, and 32-37 are examined on the merits.
Response to Arguments
Applicant’s arguments filed on 01/13/2022 have been fully considered but are moot because the independent claims have been amended and the new ground of rejection relies on a different interpretation of the previously applied art for any teaching or matter specifically challenged in the argument.
Applicant argues that Cavanaugh fails to describe, teach, or suggest “the plurality of discrete manifold members comprises detached blocks of porous material”. This argument is not found persuasive. Since the primary prior art Robinson already discloses “the plurality of discrete manifold members comprises detached blocks”, Examiner only uses Cavanaugh reference to teach the use of a porous material (see rejection of claim 1 below). Examiner does not use Cavanaugh reference to teach the discrete manifold members as Applicant alleged in the remark filed on 01/13/2022. 
Applicant argues that there is no apparent reason to modify the dressing of Robinson with Cavanaugh. This argument is not found persuasive. The test for 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
	 With respect to the claim rejection(s) under 35 U.S.C. § 112(b), applicant's amendment(s) to the claim(s) has/have overcome the claim rejection(s).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-13, 15, 18-22, 26-30, and 32-37 is/are rejected under 35 U.S.C 103 as being unpatentable over Robinson (US PGPUB 20100160874) as evidenced by Cavanaugh (US PGPUB 20090299342) and/or in view of Cavanaugh (US PGPUB 20090299342).
Regarding claim 1, Robinson discloses a conformable dressing (a microstrain-inducing manifold 512: ¶0059 and Figs. 6A-B) for treating a tissue site (¶0005-0006 and 0061), comprising: 
a plurality of discrete manifold members (a plurality of shaped projections 526: ¶0059 and Figs. 6A-B), each discrete manifold member (526) including a first surface and a second surface (see annotated Fig. 6B below), the first surface separated from the second surface by a perimeter wall (see annotated Fig. 6B below); and 

Robinson further discloses wherein the plurality of discrete manifold members comprises detached blocks (the plurality of 526 comprise detached/isolated blocks of material: 0060 and Figs. 6A-B; similar to what is disclosed by Applicant in ¶0065).
Robinson further implicitly discloses wherein the plurality of discrete manifold members comprises detached blocks of porous material (¶0024 and 0034: Robinson suggests that the shaped projections is formed of a foam material; wherein foam is known as a porous material, as evidenced by Cavanaugh in ¶0031; thus, Robinson implicitly discloses this claimed limitation).
If Applicant believes that Robinson does not implicitly disclose this claimed limitation, Cavanaugh further obviates the teaching of porous material.
In the same field of endeavor, wound dressings, Cavanaugh discloses a dressing assembly comprising a flexible dressing bolster 32 defining/functioning as a manifold (¶0031, 0033, 0045, and Figs. 1-3). Cavanaugh further discloses that a porous material is a suitable material for the flexible dressing bolster/manifold (¶0031) for the benefits of improving distribution of fluids, assisting in applying reduced pressure to, delivering fluids to, and/or removing fluids from a tissue site (¶0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the detached blocks of Robinson 
Thus, Robinson in view of Cavanaugh discloses the conformable dressing substantially as claimed by applicant. See MPEP §§ 2112.01 (I) and 2114 (I-II).


    PNG
    media_image1.png
    355
    583
    media_image1.png
    Greyscale


Regarding claim 2, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.

Regarding claim 3, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further implicitly discloses wherein at least two discrete manifold members of the plurality of discrete manifold members are individually movable relative to one another when coupled to the second side of the carrier (microstrain-inducing manifold 512 deforms more in a first direction than in a second direction upon being subjected to a reduced pressure: claims 4, 26, and 50; since the projections 526 are separated from one another, a person having ordinary skill in the art would have understood/recognized that each projection 526 is capable of moving individually/independently relative to one another during the deformation; thus, Robinson implicitly/intrinsically discloses the claimed limitation; in addition, deformation is also the disclosed manner in which applicant’s discrete manifold members are individually movable relative to one another). Furthermore, since Robinson’s and Applicant’s discrete manifold members are substantially identical, Robinson’s discrete manifold members are capable of moving relative to one another. See MPEP §§ 2112.01 (I) and 2114 (I-II).
Regarding claim 5, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.

Regarding claim 6, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further implicitly discloses wherein the plurality of discrete manifold members comprises a porous material configured to communicate fluid (¶0024 and 0034: Robinson suggests that the microstrain-inducing manifold is formed of a foam material; wherein foam is known as a porous material, as evidenced by Cavanaugh in ¶0031; thus, Robinson implicitly discloses this claimed limitation).
If Applicant believes that Robinson does not implicitly disclose this claimed limitation, Cavanaugh further obviates the teaching of porous material.
Cavanaugh further discloses that a porous material is a suitable material for the flexible dressing bolster/manifold (¶0031) for the benefits of improving distribution of fluids, assisting in applying reduced pressure to, delivering fluids to, and/or removing fluids from a tissue site (¶0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of discrete manifold members of Robinson in view of Cavanaugh by selecting a porous material as a material, similar to that disclosed by Cavanaugh, in order to improve distribution of fluids, assist in applying reduced pressure to, deliver fluids to, and/or remove fluids from a tissue site, as suggested in ¶0031 of Cavanaugh and as it has been held that the selection of a known material based on its suitability for its intended use supports a 
Regarding claim 7, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the perimeter wall extends around a thickness between the first surface and the second surface of the plurality of discrete manifold members (the annotated perimeter wall defines a thickness between the first /bottom surface and the second/upper surface of the projections 526: see annotated Fig. 6B above).
Regarding claim 8, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the perimeter wall of each of the plurality of discrete manifold members defines an exterior border separating the plurality of discrete manifold members from one another (the annotated perimeter wall defines an exterior border separating the projections 526 from one another: see annotated Fig. 6B above).
Regarding claim 9, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein each of the plurality of discrete manifold members includes a thickness extending from the first surface to the second surface (see annotated Fig. 6B above). 

However, Robinson further discloses/suggests that height of the projections which is equivalent to the annotated thickness of the projections is a modifiable parameter optimizing microstrain and to size the projections to fit within a wound (¶0059 and 0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Robinson in view of Cavanaugh by adjusting the thickness of the discrete manifold members between 20-35 millimeters in order to fit wounds with substantially similar depths/sizes and/or optimize microstrain within the wound, as suggested in ¶0059 and 0061 of Robinson, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. See MPEP § 2144.05(II)), and as it has been held that changes in size of a component are within the ordinary skill in the art (Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to adjust the thickness of the discrete manifold members for the purpose of fitting wounds with substantially similar depths/sizes and/or optimizing microstrain within the wound.
Regarding claim 10, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.

However, Robinson further discloses/suggests that the three-dimensional shape (i.e. volume) of the projections is a modifiable parameter optimizing microstrain and fitting/filling within a wound (¶0059 and 0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Robinson in view of Cavanaugh by adjusting the three-dimensional size/volume of the discrete manifold members between 8-12 cubic millimeters in order to optimize fitting/filling of the wound to be treated and/or optimize microstrain within the wound, as suggested in ¶0059 and 0061 of Robinson, as it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. See MPEP § 2144.05(II)), and as it has been held that changes in size of a component are within the ordinary skill in the art (Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to adjust the three-dimensional size/volume of the discrete manifold members between 8-12 cubic millimeters for the purpose of optimizing fitting/filling of the wound to be treated and/or optimizing microstrain within the wound.
Regarding claim 11, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein one or more of the perimeter walls of the plurality of discrete manifold members are separated from one another along an entire 
Regarding claim 12, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the first surface of the plurality of discrete manifold members faces opposite the second surface (see annotated Fig. 6B above).
Regarding claim 13, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the discrete manifold members in the plurality of discrete manifold members have a same shape (¶0059 and Fig. 6A).
Regarding claim 15, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the discrete manifold members in the plurality of discrete manifold members are arranged in a matrix of rows and columns (Fig. 6A).
Regarding claims 18-22, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson does not disclose the material/properties of the carrier. Thus, Robinson does not disclose wherein the carrier is expandable/stretchable between a relaxed state and an expanded state, and wherein a separation distance between a first perimeter wall of one of the discrete manifold members and a second perimeter wall of another of the discrete manifold members is greater in the expanded state than the relaxed state, 
However, Robinson discloses/suggests to enable deformation of the manifold (claims 4 and 26).
Cavanaugh further discloses/suggests the technique of using a carrier (drape 62) coupled to the dressing bolster (32), comprising an elastomeric stretchable material having elastomeric properties, configured as a layer, configured to stretch in at least one direction anywhere between 10-110% of its length (this disclosed range(s) encompasses/overlaps with the claimed range of up to about 50% in length) and capable of stretching/expanding between a relaxed state (resting state: Fig. 2) and an expanded state (bent/deformed state: Fig. 3), wherein a separation distance between walls/surfaces of at least two adjacent bolster modules 42 is greater in the expanded state than in the relaxed state (a separation distance/angle beta between walls/surfaces of at least two adjacent bolster modules 42 in the bent/deformed is greater than separation distance/angle alpha between walls/surfaces of at least two adjacent bolster modules 42 in the bent/deformed state) for the benefits of facilitating/improving flexing and/or fitting of the bolster modules 42 at the tissue site (¶0006, 0034-0035, 0044-0045, 0047, and Figs. 2-3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Robinson in view of Cavanaugh by selecting an elastomeric expandable material for the carrier, similar to that disclosed by Cavanaugh, in order to facilitate/improve flexing and/or fitting of the 
Regarding claims 26 and 27, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the carrier further comprises a plurality of separable perforations (a plurality of apertures 560: ¶0060 and Figs. 6A-B) disposed through the carrier (Figs. 6A-B) and wherein the separable perforations are positioned between the perimeter walls of the plurality of discrete manifold members (¶0060 and Figs. 6A-B).
Regarding claim 28, Robinson further discloses system (a reduced-pressure wound treatment system 100) for treating a tissue site with reduced pressure (¶0005-0006), comprising: 
a conformable dressing according to claim 1 (as discussed above for claim 1);
a sealing member (a sealing member 110) configured to cover the dressing and to create a sealed space at the tissue site (¶0026 and Figs. 1-2); and 
a reduced pressure source (a reduced-pressure source 142 and Fig. 1) configured to be coupled in fluid communication with the sealed space (¶0045).
Thus, Robinson in view of Cavanaugh discloses the system substantially as claimed by applicant. See MPEP §§ 2112.01 (I) and 2114 (I)-(II).
claim 29, Robinson discloses a dressing filler (a microstrain-inducing manifold 512) for treating a tissue site (512 for treating a tissue site and capable of being/functioning as a dressing filler: ¶0005-0006, 0059, 0061, and Figs. 6A-B), comprising: 
a plurality of filler elements (a plurality of shaped projections 526: ¶0059 and Figs. 6A-B), each filler member (526) including a first surface and a second surface opposite the first surface (see annotated Fig. 6B below) and separated from the first surface by a thickness (see annotated Fig. 6B below); and 
a tissue interface layer (a mat 558: ¶0059 and Figs. 6A-B) including a first side (a first side 513) configured to be positioned facing the tissue site (¶0059 and Fig. 6B) and a second side (a second side 515) positioned opposite the first side (¶0059 and Fig. 6B), wherein first surface of each of the filler elements is coupled to the second side of the tissue interface layer (the first surface of each 526 is coupled to 515: see annotated Fig. 6B below).
Robinson further discloses wherein the plurality of filler elements comprises detached blocks (the plurality of 526 comprise detached/isolated blocks of material: 0060 and Figs. 6A-B; similar to what is disclosed by Applicant in ¶0065).
Robinson further implicitly discloses wherein the plurality of discrete manifold members comprises detached blocks of porous material (¶0024 and 0034: Robinson suggests that the shaped projections is formed of a foam material; wherein foam is known as a porous material, as evidenced by Cavanaugh in ¶0031; thus, Robinson implicitly discloses this claimed limitation).

Cavanaugh further discloses that a porous material is a suitable material for the flexible dressing bolster/manifold (¶0031) for the benefits of improving distribution of fluids, assisting in applying reduced pressure to, delivering fluids to, and/or removing fluids from a tissue site (¶0031).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the detached blocks of Robinson by selecting a porous material as a material, similar to that disclosed by Cavanaugh, in order to improve distribution of fluids, assist in applying reduced pressure to, deliver fluids to, and/or remove fluids from a tissue site, as suggested in ¶0031 of Cavanaugh and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07). 


    PNG
    media_image1.png
    355
    583
    media_image1.png
    Greyscale

Examiner notes that equivalency between filler elements and manifold elements in applicant’s specification (e.g. ¶0022 and 0038 of applicant’s published application). 
Regarding claim 30, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 29.
In the embodiment of Figs. 6A-B, Robinson does not disclose that the thickness is between 20 millimeters to 35 millimeters.
However, Robinson further discloses/suggests that height of the projections which is equivalent to the annotated thickness of the projections is a modifiable parameter optimizing microstrain and to size the projections to fit within a wound (¶0059 and 0061).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Robinson in view of Cavanaugh by adjusting the thickness of the discrete manifold members between 20-35 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235. See MPEP § 2144.05(II)), and as it has been held that changes in size of a component are within the ordinary skill in the art. (Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). See MPEP § 2144.04 (IV) (A)). Further, one would have been motivated to adjust the thickness of the discrete manifold members between 20-35 millimeters for the purpose of fitting wounds with substantially similar depths/sizes and/or optimizing microstrain within the wound.
Regarding claim 32, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 29.
Robinson further discloses wherein at least one filler element of the plurality of filler elements comprises foam (¶0024 and 0034: Robinson suggests that the shaped projections is formed of a foam material). 
Examiner notes equivalency between filler elements and manifold elements in applicant’s specification (¶0022 and 0038 of Applicant’s published application).
Regarding claim 33, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 29.
Robinson further discloses wherein at least two filler elements of the plurality of the filler elements are entirely separated from one another along the thickness extending from the first surface to the second surface (Figs. 6A-B).
claim 34, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 29.
Robinson further discloses wherein a perimeter wall extends around a thickness between the first surface and the second surface of the plurality of filler elements (see annotated Fig. 6B above) and wherein the perimeter wall defines an exterior border separating the plurality of filler elements from one another (see annotated Fig. 6B above).
Regarding claim 35, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 29.
Robinson does not disclose wherein the tissue interface layer is expandable between a relaxed state and an expanded state, and wherein a separation distance between one of the filler elements and another of the filler elements is greater in the expanded state than the relaxed state.
However, Robinson discloses/suggests to enable deformation of his dressing/manifold (claims 4 and 26).
Cavanaugh further discloses/suggests the technique of providing an tissue interface layer (drape 62 capable of functioning as a tissue interface layer: ¶0042 and Fig. 2 or tissue-interface layer “not shown”: ¶0061, claim 42, and Figs. 10A-B) coupled to the bolster/manifold (32/432) and capable of stretching/expanding between a relaxed state (resting state: Fig. 2 or Fig. 10A) and an expanded state (bent/deformed state: Fig. 3 or Fig. 10B), wherein a separation distance between walls/surfaces of at least two adjacent bolster/manifold modules 42/498 is greater in the expanded state than in the relaxed state (a separation distance/angle beta between walls/surfaces of at least two adjacent bolster 
Examiner notes equivalency between filler elements and manifold elements in applicant’s specification (¶0022 and 0038 of Applicant’s published application).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Robinson in view of Cavanaugh by selecting an elastomeric expandable material for the tissue interface layer, similar to that disclosed by Cavanaugh, in order to facilitate/improve flexing and/or fitting of the dressing at the tissue site, as suggested in ¶0044-0045 and 0062 of Cavanaugh, as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07), and as it has been held that the use of known technique to yield predictable result is prima facie obvious (See MPEP §§ 2143 (I) (A, C, & G)).
Regarding claim 36, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 29.
Robinson further implicitly discloses wherein less than 10 percent of the thickness of at least one filler element of the plurality of the filler elements is coupled to the thickness of another of the filler element of the plurality of filler elements (less than 10 percent encompasses 0 percent; 0 percent thickness of at least one projection 526 is coupled to another of the projections: See Figs. 6A-B and MPEP § 2131.03). In 
Regarding claim 37, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 36.
Robinson further discloses wherein the first surface of the at least one filler element of the plurality of filler elements is coupled to the first surface of another filler element of the plurality of filler elements (the first/bottom surfaces of all the projections 526 are indirectly coupled to each other via the mat 558: ¶0060 and Figs. 6A-B).
Claim(s) 17 is/are rejected under 35 U.S.C 103 as being unpatentable over Robinson in view of Cavanaugh, as applied to claim 1 above, and/or further in view of Collison (US PGPUB 20160339158).
Regarding claim 17, Robinson in view of Cavanaugh discloses all the limitations as discussed above for claim 1.
Robinson further discloses wherein the second side of the carrier is configured to be positioned facing outward from the tissue site (¶0059 and Figs. 6A-B).
Robinson does not disclose wherein the first side of the carrier comprises an adhesive.
Cavanaugh further discloses/suggests the technique of using a carrier (drape 62) coupled to the bolster (32) (¶0034-0035) and to include an adhesive (70) on the carrier 
In the same field of endeavor, wound dressings, Collinson a wound dressing 100 comprising an absorbent layer 221 and a porous layer 226 (¶0074 and Fig. 2B). Collinson further discloses a wound contact layer 222 acted as a carrier with a lower adhesive layer (¶0076) for the benefits of adhering the wound dressing to the skin around a wound site, maintaining the integrity of the entire dressing, and creating an air tight seal to maintain negative pressure at the wound (¶0075-0076).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the dressing of Robinson in view of Cavanaugh by incorporating an adhesive on the first side of the carrier as suggested by Cavanaugh and/or Collinson, in order to adhere the wound dressing to the skin around a wound site, maintain the integrity of the entire dressing, and/or create an air tight seal to maintain negative pressure at the wound, as suggested in ¶0037 of Cavanaugh and ¶0075-0076 of Collinson.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




      	/NHU Q. TRAN/			       
Examiner, Art Unit 3781        
/TATYANA ZALUKAEVA/           Supervisory Patent Examiner, Art Unit 3781